Citation Nr: 0630913	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for chondrocalcinosis 
(pseudogout), currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claims 
seeking entitlement to increased disability ratings for 
service connected chondrocalcinosis, currently evaluated as 
40 percent disabling, and residuals of a right ankle 
fracture, currently evaluated as 10 percent disabling.  The 
RO also denied the veteran's claim for a TDIU.

The veteran testified at a Travel Board hearing in April 
2004.  A transcript of the hearing has been associated with 
the claims folder.  He submitted additional documentation in 
support of his claim during the hearing, and he executed a 
written waiver of his right to have the new evidence first 
reviewed by the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 20.1304(c).

These claims were remanded by the Board in November 2004 to 
address notice deficiencies regarding the veteran's claims 
for increased ratings and to provide the veteran with a VA 
examination addressing the residuals of his right ankle 
fracture.

The issues of an increased rating for chondrocalcinosis, 
currently evaluated as 40 percent disabling, and entitlement 
to a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In a statement dated August 2005, the veteran alleged 
improper care by VA doctors regarding an eye injury resulting 
from a fall from a ladder in October 2004.  To the extent his 
statement indicates his desire to pursue a claim regarding 
this matter, this issue is referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  Residuals of the veteran's right ankle fracture are 
productive of dorsiflexion to 20 degrees; plantar flexion to 
30 degrees; an antalgic gait; no muscle atrophy; no change in 
skin indicative of disuse; no objective observations of pain 
on repetitions of five involving motions of dorsiflexion, 
plantar flexion, eversion, and inversion; and subjective 
complaints of swelling; stiffness; and pain on use.

2.  The competent medical evidence of record does not 
establish a diagnosis of ankylosis of the right ankle.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of the veteran's right ankle fracture have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim in 
two letters dated January and March 2005, subsequent to the 
January 2002 rating decision.  The letters were issued 
pursuant to Board remand in November 2004 which found that 
the RO had failed to provide adequate notice regarding the 
veteran's increased rating claims.  The timing requirement, 
therefore, of the notice as set forth in Pelegrini was not 
met in this case.  However, the Board finds that any defect 
with respect to the timing is harmless error, and the veteran 
has not been prejudiced thereby.  The January and March 2005 
letters complied with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He has taken full advantage of those opportunities, 
filing several pages of argument and evidence during the 
processing of his claim, and his claim was readjudicated by 
the RO in the October 2005 Supplemental Statement of the Case 
(SSOC).  Viewed in such context, notification after the 
decision that ultimately led to this appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

The four content requirements have been satisfied, and the 
veteran has not alleged that VA failed in this regard.  The 
letters fulfilled the first content requirement by informing 
the veteran that to substantiate his claim for an increased 
rating, the evidence must show that his service-connected 
condition has gotten worse.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
the dates and places of pertinent treatment received at VA or 
non-VA facilities since October 2002; medical or other 
evidence showing an increase in the severity of his right 
ankle condition, including medical treatment records and lay 
statements regarding observable symptomatology; and 
sufficient identifying information regarding other records 
relevant to his claim that he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service medical records and other military records if needed; 
that VA would assist him in getting any records, including 
medical records, employment records, or records from other 
Federal agencies, which the veteran told VA about; and that 
it would schedule him for a VA medical examination.  The RO 
also informed the veteran that it would help him obtain 
private treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  In the 
January and March 2005 letters, the RO instructed the veteran 
to provide "any" evidence in his possession that pertained 
to his claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date if an increase is 
granted for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  VA and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  The veteran was afforded a hearing before the 
Board in April 2004, and a transcript of his testimony is in 
the file and has been reviewed.  In August 2005, the veteran 
was provided with a VA medical examination regarding his 
right ankle.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Such functional loss may also 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Id.; see DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995) (mandating consideration of functional loss due to 
pain on use or during flare-ups when rating a disability 
based upon the limitation of motion diagnostic codes).
 
With respect to joints in particular, an evaluation of 
disability shall address range of motion, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45; see Deluca, 8 Vet. App. at 207.  The intent 
of the rating schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability 
and to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran in this case is currently assigned a 10 percent 
disability rating under Diagnostic Code (DC) 5271 for 
moderate limited motion of his right ankle.  38 C.F.R. 
§ 4.71a.  After a careful consideration of the evidence, the 
Board finds that a rating in excess of 10 percent is not 
warranted under the diagnostic codes applicable to his ankle 
impairment.

DC 5271 provides a 10 percent rating for moderate limited 
motion of the ankle and a maximum rating of 20 percent for 
marked limited motion.  38 C.F.R. § 4.71a.  There is no 
higher evaluation under this diagnostic code.  In order to 
warrant a rating greater than 20 percent for ankle 
impairment, the evidence must show ankylosis of the ankle.  
38 C.F.R. § 4.71a, DC 5270.

The veteran filed his claim for an increased rating for 
residuals of his right ankle fracture in January 2001.  He 
had received a VA examination in December 2000.  The veteran 
complained of right ankle pain, locking, and instability 
occurring at least once per month.  He described his ankle as 
feeling prickly, hot, and red with swelling and stiffness.  
Cold weather exacerbated the condition.  On examination, the 
veteran had right ankle dorsiflexion to 20 degrees, compared 
to 12 degrees for the left ankle, and right ankle plantar 
flexion to 20 degrees, compared to 10 degrees for the left.  
The examiner found no varus or valgus angulation of the os 
calcis.  The veteran had difficulty standing on the tips and 
balls of his feet, but was able to rock on his heels.  He 
laced up his boots to give his ankles extra support.  X-rays 
revealed a minor plantar and retrocalcaneal spur of the right 
foot.

In June 2001, the veteran received a VA examination mainly 
focused on evaluating his chondrocalcinosis.  On range of 
motion tests for his ankles, the examiner found bilateral 
dorsiflexion to 20 degrees and bilateral plantar flexion to 
45 degrees with slight tenderness to palpitation of the right 
ankle.  With distraction, however, there was no tenderness 
observed.  At the examination, the veteran was diagnosed with 
osteoarthritis.

Numerous records from the Milwaukee VA Medical Center (VAMC) 
dated 2001 to 2005 relate complaints from the veteran 
regarding right ankle pain.  During a January 2002 
appointment, the examiner noted no swelling or redness of the 
ankles, but found pain on motion when dorsiflexed and 
tenderness at the medial anterior ankle mortise.  The 
examiner found the pain to be primarily due to degenerative 
arthritis.

At his April 2004 Travel Board hearing, the veteran testified 
that when he was not having a flare up of his pseudogout, he 
experienced residuals of his right ankle fracture such as 
pain, limitation of motion, and a creaking sensation on 
movement.

The veteran received a VA joint examination for his right 
ankle fracture in August 2005.  The veteran stated he found 
it hard to stand on the ankle; that it swelled at times, that 
on flare up he could not walk or move, that he knew of no 
usual precipitating flare up event; that he uses ice and 
heating pads; and that he uses a cane three to four days a 
week due to arthralgias and low back pain.  The examiner 
found the veteran's gait to be antalgic; active dorsiflexion 
was 20 degrees bilaterally; plantar flexion was 30 degrees 
for the right ankle and 45 degrees for the left.  On 
repetitions of five for motions involving dorsiflexion, 
plantar flexion, eversion, and inversion, the examiner did 
not observe any pain, fatigability, incoordination, or other 
Deluca factors.  The veteran had pain on palpation of the 
metatarsal heads with grunting and wincing; bilateral 
calluses at the great metatarsal; pain on palpation 
bilaterally on the heels; and Achilles tendon tenderness 
bilaterally.  The veteran stated he was unable to tiptoe or 
heel walk secondary to his back giving out.  He was able to 
stand, unable to squat, and could supinate and pronate his 
feet.  He had no difficulty with ankle pain when putting his 
shoes back on, only complaining of back pain.  The examiner 
found a plantar or retrocalcaneal spur of the right ankle and 
an ossicle at the medial malleolus.

The veteran received a diagnosis of status post right ankle 
fracture, well-healed; no muscle atrophy; no change in skin 
indicative of disuse; and no other objective manifestations 
that would demonstrate disuse or functional impairment due to 
pain attributable to the service-connected disability.  The 
examiner could not determine in degrees the range of motion 
or functional impairment limited by pain, fatigability, 
weakness, and lack of endurance, or motion on repetitive use 
since no objective occurrence or flare up happened during the 
examination.

The normal range of ankle motion for compensation purposes is 
from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II.  As the 
objective medical shows, on range of motion testing in 
December 2000, the veteran's right ankle had normal 
dorsiflexion to 20 degrees and limited plantar flexion to 20 
degrees.  In June 2001, the veteran had both normal 
dorsiflexion to 20 degrees and normal plantar flexion to 45 
degrees.  Testing in August 2005 revealed normal dorsiflexion 
and plantar flexion limited to 30 degrees.  Even considering 
the veteran's complaints of right ankle pain related to the 
residuals of the fracture, the Board finds that normal 
dorsiflexion and plantar flexion most recently limited to 30 
degrees represents at most moderate limitation of motion 
rather than marked, and the veteran is appropriately rated at 
10 percent.  38 C.F.R. § 4.71a, DC 5271.  On examination in 
August 2005, motion tests did not produce any pain, 
fatigability, incoordination, or other Deluca factors, and 
the examiner noted no muscle atrophy, no change in skin 
indicative of disuse, and no other objective manifestations 
that would demonstrate disuse or functional impairment due to 
pain attributable to the service-connected disability.  While 
the examiner could not provide additional loss of degrees of 
motion due to flare up, the gravamen of the veteran's 
complaints in his claims has pertained to symptomatology and 
limitation of movement stemming from flare ups of his 
pseudogout, not his ankle fracture.  The Board therefore 
finds the record sufficient to find that the preponderance of 
the evidence weighs against awarding an increased 20 percent 
rating for marked limitation of motion of the right ankle 
under DC 5271.

The record contains no evidence of ankylosis to rate the 
veteran under DC 5270.  The Board acknowledges the 
possibility that the residuals of the right ankle fracture 
result from osteoarthritis as noted on examination in January 
2002.  While the veteran has not been service connected for 
osteoarthritis, even if he were to be rated for the condition 
pursuant to DC 5003, the diagnostic code directs that the 
condition be evaluated under the appropriate limitation of 
motion code, which would produce the veteran's current rating 
under DC 5271.  38 C.F.R. § 4.71a.

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the veteran reports last working in 1992, the substance 
of his complaints, as noted above, regards limitation related 
to his pseudogout, and the claims folder does not contain 
objective evidence indicating his current right ankle 
impairment either serves as a complete bar to any form of 
gainful employment or would cause marked interference in 
finding such employment.  The veteran submitted a Functional 
Capacity Evaluation conducted by NovaCare in July 2002 that 
concludes the veteran is capable of sedentary to light level 
employment for an 8 hour day.  The record also does not show 
that the veteran's ankle requires frequent periods of 
hospitalization.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the benefit of the doubt provision of 
section 5107(b) is not applicable.  Accordingly, entitlement 
to an initial disability rating in excess of 10 percent for 
residuals of a right ankle fracture is denied.


ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling, 
is denied.


REMAND

The veteran's claims regarding an increased rating for 
chondrocalcinosis and entitlement to a TDIU require further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159; 3.327 (2005).

The veteran was afforded a VA examination for his 
chondrocalcinosis in June 2001 that served as a basis for the 
RO's denial of his claim in January 2002.  In statements 
received April 2004 and June and August 2005, the veteran 
described symptomatology indicative of a possible increase in 
the severity of his condition since that VA examination five 
years prior.  Specifically, the veteran reported experiencing 
more than four severely incapacitating exacerbations per year 
involving increased swelling and pain in numerous joints 
including his ankles, knees, wrists, and shoulders.  These 
symptoms are relevant to obtaining an increased rating for 
the veteran's pseudogout which has been rated by analogy 
under the criteria for rheumatoid arthritis.  38 C.F.R. 
§ 4.71a, DC 5017-5002.  (A hyphenated diagnostic code is used 
when a rating under one diagnostic code requires the use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.)  Pursuant to DC 5002, a 60 percent 
rating may be awarded for constitutional manifestations 
associated with active joint involvement, less than totally 
incapacitating, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  38 C.F.R. § 4.71a.

When a claimant asserts that the severity of a disability has 
increased since the most recent examination, an additional 
examination may be appropriate.  VAOPGCPREC 11-95,  11 
(April 7, 1995) (citing 38 C.F.R. § 3.327(a) 
("[R]eexaminations will be required if...evidence indicates 
there has been a material change in a disability....")); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  As the veteran can 
competently testify to the frequency of exacerbations 
involving pain, swelling, and limitation of movement, see 
Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation), the Board concludes that a contemporaneous VA 
examination is needed to adequately evaluate the current 
nature and severity of the veteran's disability. 

The examination should explicitly confirm whether the veteran 
has, in fact, a diagnosis of chondrocalcinosis, also known as 
pseudogout or calcium pyrophosphate dihydrate crystal 
deposition disease (CPPD).  The medical evidence of record 
provides inconsistent diagnoses for the veteran, referencing 
at different times: pseudogout, gout, and osteoarthritis.  
The veteran has alleged that osteoarthritis resulted from his 
pseudogout, and he has submitted a statement from VA 
physician M.Y., dated January 2001, indicating that 
"degenerative arthritis followed after his original gout-
like arthritis," and he has also submitted supporting 
excerpts of medical texts printed from the internet.  On VA 
examination in June 2001, the examiner provided a diagnosis 
of gout in remission and concluded that the veteran's 
symptomatology resulted from osteoarthritis not related to 
his gout.  VAMC records dated January 2003 note that the 
veteran has a history of gout and pseudogout, but that no 
clear diagnosis of degenerative joint disease had been made.  
VAMC records dated June 2004 indicate the veteran has 
pseudogout of the knees, ankles, hips, and shoulders, status 
post multiple steroid injections, with no mention of 
osteoarthritis.

On remand, therefore, the veteran's diagnoses must be 
clarified.  If the veteran is found to have a non-service 
connected joint disorder, the examiner must provide a medical 
opinion as to whether such condition is causally related to 
either the service-connected right ankle fracture residuals 
or chondrocalcinosis, or whether the veteran had been 
originally misdiagnosed with chondrocalcinosis.  If the 
veteran is found to have multiple diagnoses, the examiner 
should attempt to differentiate the symptomatology associated 
with each condition.  The examiner should also provide an 
opinion as to whether the veteran is unemployable based upon 
his service-connected disabilities.

For any joints affected by a service-related disorder, the 
examiner should record pertinent medical complaints, 
symptoms, and clinical findings, including active and passive 
range of motion, recorded in degrees.  Functional limitations 
due to symptoms of the service-connected condition should be 
thoroughly evaluated.  The examiner should also address 
whether the disorder causes objectively weakened movement, 
excess fatigability, and incoordination.  With respect to 
subjective complaints of pain, the examiner should comment on 
whether pain is visibly manifested on movement, the presence 
and degree of, or absence of, muscle atrophy attributable to 
the service-connected disability, the presence of absence of 
changes in condition of the skin indicative of disuse, or the 
presence or absence of any other objective manifestation that 
would demonstrate disuse or functional impairment due to pain 
attributable to the service connected disability. 
 
The veteran should be given another opportunity to identify 
any relevant medical treatment, either through private or VA 
facilities, that he received since August 2005, the date of 
the most recent medical evidence of record.  In accordance 
with its duty to assist, the RO should take all necessary 
steps to obtain the identified records.  38 C.F.R. 
§ 3.159(c).

Pursuant to the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), discussed above, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs 
him that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.   

The Board must emphasize for the veteran that the duty to 
assist "is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A claimant for VA 
benefits has the responsibility to present and support his 
claims, 38 U.S.C.A. § 5107(a), and he cannot passively wait 
for assistance in circumstances where he should have 
information that is essential in obtaining the putative 
evidence, see Wood, 1 Vet. App. at 193.  The veteran now has 
another chance to provide information that could aid in 
establishing an increased rating for his service-connected 
chondrocalcinosis, and the Board encourages him to take full 
advantage of this opportunity.

The Board finds that the veteran's claim for an increased 
rating for his chondrocalcinosis is inextricably intertwined 
with the veteran's claim for a TDIU.  Holland v. Brown, 6 
Vet. App. 443 (1994).  Accordingly, after the RO 
readjudicates the aforementioned claim, the RO should address 
the veteran's claim of entitlement to a TDIU under 38 C.F.R. 
§ 4.16.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice should 
also address the division of 
responsibilities between the VA and the 
veteran for obtaining evidence, and it 
should request that the veteran submit 
"any" evidence in his possession that 
is relevant to his claim.

2.	The veteran should be afforded an 
opportunity to identify any medical 
treatment received relevant to his 
chondrocalcinosis since August 2005, 
the date of the most recent medical 
evidence of record.  Appropriate action 
must then be taken to obtain the 
identified records.

3.	After additional records, if any, have 
been obtained, the veteran should be 
scheduled for a VA joints examination 
to address the current nature and 
etiology of his service-connected 
chondrocalcinosis.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  Any testing 
deemed appropriate by the examiner 
should be conducted.  A complete 
rationale should be provided for any 
opinion expressed.

The findings of the examiner should 
include responses to the following:

a.	Based upon a review of the claims 
folder and the examination 
findings, provide a diagnosis of 
any present joint disorder and its 
current level of severity.  The 
examiner should particularly 
address the differing diagnoses 
noted in previous VA examinations 
and VAMC records which included, 
singly and jointly, 
chondrocalcinosis (or pseudogout), 
gout, and osteoarthritis.  For the 
joints affected, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including active and 
passive range of motion, recorded 
in degrees.  Functional 
limitations due to symptoms of the 
service-connected disability 
should be thoroughly evaluated.  
The examiner should also address 
whether the disorder causes 
objectively weakened movement, 
excess fatigability, and 
incoordination.  With respect to 
subjective complaints of pain, the 
examiner should comment on whether 
pain is visibly manifested on 
movement, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-
connected disability, the presence 
or absence of changes in condition 
of the skin indicative of disuse 
due to the service connected 
disability, or the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or functional 
impairment due to pain 
attributable to the service 
connected disability.

b.	If the veteran's current 
symptomatology is indicative or 
chondrocalcinosis or pseudogout, 
the examiner should state whether 
this disorder is manifested by 
active joint involvement, which is 
less than totally incapacitating, 
but with weight loss and anemia 
productive of severe impairment of 
health or severely incapacitating 
exacerbations occurring 4 or more 
times a year or a lesser number 
over prolonged periods.

c.	If the veteran's current 
symptomatology is not indicative 
of his service-connected 
chondrocalcinosis, but does show 
other joint disorders, the 
examiner should state an opinion 
as to the likelihood (likely, 
unlikely, at least as likely as 
not) that those disorders are the 
result of either the veteran's 
service-connected right ankle 
fracture or formerly diagnosed 
chondrocalcinosis, or whether the 
veteran was originally 
misdiagnosed with 
chondrocalcinosis.  (The term "at 
least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
it.)  

d.	The examiner should also express 
an opinion as to how the veteran's 
service-connected disabilities 
alone, without regard to other 
non-service-connected 
disabilities, affect his ability 
to function in various employment 
situations, such as those 
involving, for example, prolonged 
standing, sitting, walking; heavy 
or moderate lifting; climbing; 
sedentary or desk work, etc.  

4.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.	Thereafter, the claims for entitlement 
to a higher disability rating for 
service connected chondrocalcinosis and 
entitlement to a TDIU must be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


